Citation Nr: 1611675	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  13-27 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for paraplegia, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran is represented by:  Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1957 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket.   38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The facts of this case are not in dispute.  In July 1997, the Veteran was at home drinking alcohol.  At some point, the Veteran started firing an assault rifle (AK-47) inside his home.  Police were dispatched to his residence.  Once the police arrived at the scene, the Veteran barricaded himself inside his home and proceeded to engaged in an exchange of fire with the police.  In total, the Veteran fired approximately 30 shots, some of which hit surrounding homes.  Police called for a Special Weapons and Tactics (S.W.A.T.) team.  Subsequently, the Veteran fled from his residence, exiting from the rear, with his assault rifle.  Once outside, the Veteran encountered a police officer.  The Veteran attempted to aim his assault rifle at the officer.  The officer fired a single shot, striking the Veteran in the chest.  The bullet damaged the Veteran's spinal cord, rendering him paraplegic.

The Veteran asserts that the symptoms associated with his service-connected PTSD (flashbacks, impaired judgment, impaired impulse control, and anger, among others), in combination with his attempt to self-medicate by abusing alcohol, resulted in the behavior that required police and S.W.A.T. team intervention and, ultimately, led to the gunshot wound that rendered him partially paralyzed.  

Service connection may be established on a secondary basis for a disability, which is proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  

The applicable laws and regulations do not provide a definition of "proximate cause."  Generally, proximate cause is defined as "[t]hat which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the result would not have occurred."  BLACK'S LAW DICTIONARY 1103 (5th ed. 1979); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335 (Fed.Cir.2002), rev'd on other grounds by Morgan v. Principi, 327 F.3d 1357 (Fed.Cir.2003); VA Gen. Coun. Prec. 6-2003, at *3-4, n. 4 (Oct. 28, 2003).  

At the time of the July 1997 incident, the Veteran's service-connected PTSD was assigned a 70 percent rating.  This rating was based on the following evidence, as discussed in an October 1991 rating decision:

There is a history of extensive psychiatric treatment while in service.  West Florida Regional Medical Center Records in 1987 again show extensive psychiatric treatment with a diagnosis of probable dysthymic disorder.  Outpatient treatment record from Pensacola shows depression with nightmares and flashbacks to Vietnam.  Psychiatrist under authorization of the Veterans Administration reports that [the V]eteran still suffers from anxiety, depression, nightmares of combat experiences, derealization, confusion, headaches, guilt, crying spells, irritability, suicidal ideation, insomnia, anorexia, no sexual drive, and marked difficulty concentrating.  [The] Veteran continues to date his symptoms back to flight crew experiences in Vietnam.  [The] Veteran shows on front examination report form that he worked as a maintenance analyst from 1978 until August 1990, and has not been employed since that time.  He shows one divorce on his application and a subsequent marriage in 1979 which apparently still exist.  Report shows that social life is nearly nil.  Examiner reports [the V]eteran was cooperative but had great difficulty controlling irritable and angry feelings.  Demeanor was hopeless.  Psychological defenses included withdraw and avoidance.  Affect was severely anxious and depressed.  Insight was mild or minimal and prognosis for therapy is guarded as examiner states that [the V]eteran is very symptomatic on medication.  Diagnosis chronic post-traumatic stress disorder.

Further, as the July 1997 incident was unfolding, a deputy at the scene contacted a VA medical professional.  This VA medical professional informed the deputy that the Veteran experienced chronic PTSD, with frequent suicidal thoughts and attempts.  The VA medical professional also advised the deputy that the Veteran had been prescribed several medications.  This conversation was memorialized in a July 15, 1997 VA treatment report that is associated with the record.

The evidence of record includes an opinion assessing the relationship between the Veteran's service-connected PTSD and his paraplegia.  According to an August 2010 VA treatment report, a VA doctor (Board certified in psychiatry) opined as follows:

After examining his entire record I can say that his diagnosis of PTSD is directly correlated with his paraplegia secondary to a bullet in his spine.  The occurrence of this phenomenon is quite common among Viet Nam veterans mostly because overreaction associated with excessive alcohol intake.  The excessive use of alcohol I found to be very common among Viet Nam veterans.  Furthermore in this condition, [i]n addition to having a dead [sic] wish due to survival guilt among other things the poor [i]mpulse control makes them very vulnerable to been [sic] victims of defensive, in cases hostile enemies.

While this opinion appears to support the Veteran's claim, it is based on generalizations and not the specific set of facts in this case.  The physician essentially states that overreaction associated with excessive alcohol intake is common among Vietnam Veterans and that these Veterans may have a death wish due to survival guilt and may be more vulnerable due to poor impulse control.  The physician does not specifically address the Veteran's situation.  As such, the Board finds that an additional medical opinion is necessary before deciding this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a psychiatrist for review.  If the psychiatrist determines that an examination of the Veteran is necessary to provide the requested opinion, then an examination should be scheduled.  The psychiatrist is asked to address the following:

(a) Were the Veteran's actions leading up to him being shot by a police officer in 1997 at least as likely as not (50 percent probability or greater) caused by his PTSD?  
(b) At the time, was the Veteran aware that his actions represented wrongdoing?  
(c) At the time, did the Veteran understand the probable consequences of his behavior?  

A complete rationale for all opinions expressed should be provided.    

2.  Then, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



